                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION


TRACY WOOTEN,                                        )
                                                     )
                        Plaintiff,                   )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:19-CV-205-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner of Social Security
pay to Plaintiff’s counsel, Derrick Kyle Arrowood, the sum of $15,000.00, sent to his office at
P.O. Box 58129, Raleigh, North Carolina 27658, and that Plaintiff’s counsel pay to Plaintiff the
sum of $5,700.00 and upon the payment of such sums, this case is dismissed with prejudice.


This Judgment Filed and Entered on June 30, 2021, and Copies To:
Derrick Kyle Arrowood                                       (via CM/ECF electronic notification)
Casia W. Parson                                             (via CM/ECF electronic notification)
David N. Mervis                                             (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
June 30, 2021                         (By) /s/ Nicole Sellers
                                              Deputy Clerk
